DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 09/20/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/20/2022.
Claim Objections
Claims 4 and 7-12 are objected to because of the following informalities:
Claim 4 recites “an III-nitride gate layer” which should be replaced with “a III-nitride gate layer”.
Claim 7 recites “the first III-nitride layer;;” (line 5) which should be replaced with “the first III-nitride layer;”.
Claim 7 recites “a upper surface” (line 17) which should be replaced with “an upper surface”.
Claim 7 recites “the second recession” (line 19) which should be replaced with “the second recess”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 10,461,186 to Zhang et al. (hereinafter Zhang).
With respect to Claim 1, Zhang discloses a method for forming an alignment contact (e.g., forming vertical field effect transistors (VFETs) with self-aligned contacts) (Zhang, Figs. 2A-14B, Col. 1, lines 44-50; Col. 5, lines 59-67; Cols. 6-12, 18-19), the method comprising:
       providing a III-nitride substrate (201, including III-V compound semiconductor, such as GaN-based semiconductor material, wherein fins and semiconductor structures are formed from the same material as a semiconductor substrate) (Zhang, Figs. 2A-2C, Col. 5, lines 59-66; Col. 18, lines 30-35; lines 54-58);
       epitaxially growing a first III-nitride layer (212/222, doped epitaxial semiconductor layer for the lower source/drain regions including doped GaN-based semiconductor material formed during in-situ epitaxial growth) (Zhang, Figs. 2A-2C, Col. 6, lines 59-67; Col. 7, lines 1-13; Col. 18, lines 30-35; lines 54-58) on the III-nitride substrate (201), wherein the first III-nitride layer (212/222) is characterized by a first conductivity type (e.g., P-type for the P-type VFETs 210 and N-type for the N-type NFETs 220);
       forming a plurality of III-nitride fins (211/221) (Zhang, Figs. 2A-2C, Col. 6, lines 13-58; Col. 18, lines 30-35; lines 54-58) on the first III-nitride layer (212/222), wherein each the plurality of III-nitride fins (211/221) is separated by one of a plurality of first recess regions, wherein the plurality of III-nitride fins are characterized by the first conductivity type;
      epitaxially regrowing a III-nitride source contact portion (e.g., upper source/drain regions 213/223, including doped GaN-based semiconductor material) (Zhang, Figs. 10A-10B, Col. 10, lines 16-35; Col. 18, lines 30-35; lines 54-58) on each of the plurality of III-nitride fins (211/221); and
       forming a source contact structure (282) (Zhang, Figs. 14A-14B, Col. 11, lines 61-67; Col. 12, lines 1-10; Col. 18, lines 30-35; lines 54-58) on the III-nitride source contact portions (213/223).
Regarding Claim 5, Zhang discloses the method of claim 1. Further, Zhang discloses the method, wherein epitaxially regrowing the III-nitride source contact portion (e.g., upper source/drain regions 213/223, including doped GaN-based semiconductor material) (Zhang, Figs. 10A-10B, Col. 10, lines 16-35; Col. 18, lines 30-35; lines 54-58) comprises performing a self-limiting growth process on top of each of the plurality of III-nitride fins (211/221).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,461,186 to Zhang in view of Padmanabhan et al. (US 2014/0264369, hereinafter Padmanabhan).
Regarding Claims 2 and 3, Zhang discloses the method of claim 1. Further, Zhang does not specifically disclose the method wherein the III-nitride substrate comprises an n-GaN substrate (as claimed in claim 2); wherein the first III-nitride layer and the plurality of III-nitride fins comprise an n-GaN epitaxial layer (as claimed in claim 3). However, Zhang teaches that fins (211/221) (Zhang, Figs. 2A-2C, Col. 5, lines 59-66; Col. 18, lines 30-35; lines 54-58) and semiconductor structures (e.g., lower and upper source/drain regions) are formed from the same material as a semiconductor substrate (201) that includes III-V compound semiconductor, such as GaN-based semiconductor material. The lower source/drain regions (212/222) of Zhang include doped epitaxial GaN-based semiconductor material that are formed during in-situ epitaxial growth (Zhang, Figs. 2A-2C, Col. 6, lines 59-67; Col. 7, lines 1-13; Col. 18, lines 30-35; lines 54-58). Further, Padmanabhan teaches forming Group III-nitride high electron mobility transistor (HEMT) (Padmanabhan, Fig. 1, ¶0006, ¶0017, ¶0019-¶0028) having a fin structure (15), wherein the substrate (11) (Padmanabhan, Fig. 1, ¶0019-¶0020) includes GaN semiconductor material, and the substrate (11) is doped with an n-type dopant, and the channel layer (19) including GaN material is formed around the fin structure (15) (Padmanabhan, Fig. 1, ¶0017, ¶0023) to increase the channel density and to improve on resistance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Zhang by forming Group III-nitride transistor having a fin structure on doped substrate as taught by Padmanabhan, wherein the fins and the lower and upper source/drain regions formed from the same GaN-based semiconductor material as a semiconductor substrate as taught by Zhang to have the method wherein the III-nitride substrate comprises an n-GaN substrate (as claimed in claim 2); wherein the first III-nitride layer and the plurality of III-nitride fins comprise an n-GaN epitaxial layer (as claimed in claim 3) in order to increase the channel density and to improve on resistance; and to provide a device with increased density and improved performance (Padmanabhan, ¶0006, ¶0017,  ¶0019, ¶0023; Zhang, Col. 4, lines 60-67; Col. 5, lines 1-48).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,461,186 to Zhang in view of Su et al. (US 2021/0249529, hereinafter Su).
Regarding Claim 4, Zhang discloses the method of claim 1. Further, Zhang does not specifically disclose the method, further comprising forming an III-nitride gate layer disposed between adjacent III-nitride fins of the plurality of III-nitride fins. However, Su teaches forming Group III-nitride high electron mobility transistor (HEMT) (Su, Figs. 1-8, ¶0001, ¶0003-¶0004, ¶0008-¶0018) having fin-shaped structures (e.g. ridges 20) (Su, Figs. 2-4, ¶0011), wherein p-type III-V compound gate layer (28) (Su, Figs. 5-6, ¶0014-¶0015, ¶0017) including p-type GaN is formed epitaxially between adjacent fin-shaped structures (20) to form a gate structure (40). By forming fin-shaped structures (20) on the substrate made of GaN, and a p-type semiconductor layer (28) of Su standing astride the fin-shaped structure to serve as gate structure, the HEMT transistor would obtain a much greater effective gate width and higher on-current (Su, Figs. 1-8, ¶0021). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Zhang by forming p-type GaN semiconductor layer on the fin-shaped GaN structures as taught by Su to have the method, further comprising forming an III-nitride gate layer disposed between adjacent III-nitride fins of the plurality of III-nitride fins to obtain a much greater effective gate width and higher on-current of HEMT transistor (Su, ¶0021).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,461,186 to Zhang in view of Lee et al. (US 2017/0077228, hereinafter Lee (‘228)).
Regarding Claim 6, Zhang discloses the method of claim 1. Further, Zhang does not specifically disclose the method wherein the epitaxially regrown III-nitride source contact portion is characterized by an isosceles triangle shape having a base angle in a range between 58 degrees and 65 degrees in a cross-section view. However, Lee (‘228) teaches forming the epitaxially grown source/drain structures (130) (Lee (‘228), Fig. 1C, ¶0001-¶0002, ¶0022, ¶0026-¶0029, ¶0038) on the plurality of the fins (120) (Lee (‘228), Fig. 1C, ¶0026) and having triangular shape formed by the protrusive portion (132a) and the recessed portion (132b) with a base angle in a range between 30 degrees and 65 degrees (Lee (‘228), Fig. 1C, ¶0029) in a cross-section view. Further, the plurality of the source/drain structures (130) of the plurality of fins (120) form a W-shape cross-section (Lee (‘228), Fig. 1C, ¶0029) consisting of plurality of triangular shapes to increase the contact area and to decrease the resistance between the source/drain region and the metal contact. The claimed range lies inside the range of Lee (‘228).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Zhang by forming epitaxially grown source/drain structures as taught by Lee (‘228) to have the method wherein the epitaxially regrown III-nitride source contact portion is characterized by an isosceles triangle shape having a base angle in a range between 58 degrees and 65 degrees in a cross-section view in order to increase the contact area and to decrease the resistance between the source/drain region and the metal contact (Lee (‘228), ¶0001-¶0002, ¶0022).
Claims 7-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,461,186 to Zhang in view of Su (US 2021/0249529), Cheng et al. (US Patent No. 10,916,638, hereinafter Cheng) and Lee et al. (US 2019/0385917, hereinafter Lee).
With respect to Claim 7, Zhang discloses a method for forming an alignment contact (e.g., forming vertical field effect transistors (VFETs) with self-aligned contacts) (Zhang, Figs. 2A-14B, Col. 1, lines 44-50; Col. 5, lines 59-67; Cols. 6-12, 18-19), the method comprising:
       providing a III-nitride substrate (201, including III-V compound semiconductor, such as GaN-based semiconductor material, wherein fins and semiconductor structures are formed from the same material as a semiconductor substrate) (Zhang, Figs. 2A-2C, Col. 5, lines 59-66; Col. 18, lines 30-35; lines 54-58);
       epitaxially growing a first III-nitride layer (212/222, doped epitaxial semiconductor layer for the lower source/drain regions including doped GaN-based semiconductor material formed during in-situ epitaxial growth) (Zhang, Figs. 2A-2C, Col. 6, lines 59-67; Col. 7, lines 1-13; Col. 18, lines 30-35; lines 54-58) on the III-nitride substrate (201), wherein the first III-nitride layer (212/222) is characterized by a first conductivity type (e.g., P-type for the P-type VFETs 210 and N-type for the N-type NFETs 220);
       forming a first hardmask layer (e.g., 203, a sacrificial fin cap layer is formed on the substrate to form capped semiconductor fins 211/221 with sacrificial caps 203 made of silicon nitride, interpreted as a hard mask) (Zhang, Figs. 2A-2C, Col. 5, line 67; Col. 6, lines 1-12; Col. 7, lines 28-32; Col. 18, lines 30-35; lines 54-58) on the first III-nitride layer;
       forming a plurality of III-nitride fins (211/221) (Zhang, Figs. 2A-2C, Col. 6, lines 13-58; Col. 18, lines 30-35; lines 54-58) on the first III-nitride layer (212/222) using the first hardmask layer (203) as a mask, wherein each the plurality of III-nitride fins (211/221) is separated by one of a plurality of first recess regions, wherein the plurality of III-nitride fins are characterized by the first conductivity type;
       forming a gate layer (e.g., 230) (Zhang, Figs. 3A-3B, Col. 7, lines 33-67; Col. 8, lines 1-9) in the plurality of first recess regions;
       forming a first dielectric layer (e.g., silicon dioxide to form isolation regions 235) (Zhang, Figs. 7A-7B, Col. 9, lines 32-52) on the first hardmask layer (203) and the gate layer (230), wherein the first dielectric layer comprises a contact region (e.g., silicon dioxide covering the hard mask 203 on the fin 211/221 before planarization process to expose the hard mask 203) aligned with each of the plurality of III-nitride fins and a gate region aligned with the III-nitride gate layer;
       etching the contact region (e.g., etching the hardmask layer 203 and sacrificial spacers 204) (Zhang, Figs. 8A-8B, Col. 9, lines 54-57) to form a second recess region, wherein an upper surface of each of the plurality of the III-nitride fins (211/221) and a portion of upper surface of the gate layer (215/225) (Zhang, Figs. 9A-9B, Col. 9, lines 58-66) surrounding each of the plurality of III-nitride fins (211/221) are exposed from a bottom surface of the second recession region;
      epitaxially regrowing a III-nitride source contact portion (e.g., upper source/drain regions 213/223, including doped GaN-based semiconductor material) (Zhang, Figs. 10A-10B, Col. 10, lines 16-35; Col. 18, lines 30-35; lines 54-58) in the second recess region; and
       removing the first dielectric layer (e.g., portions of the dielectric layer 235/236 are removed for the contact openings 271-273) (Zhang, Figs. 12A-12B, 13A-13B, Col. 10, lines 57-62; Col. 11, lines 4-65).  
Further, Zhang does not specifically disclose (1) epitaxially growing a III-nitride gate layer having a second conductivity type opposite to the first conductivity type; (2) forming a first dielectric layer on the III-nitride gate layer, forming a photoresist layer on the gate region of the first dielectric layer; etching the contact region of the first dielectric layer using the photoresist layer as a mask to form a second recess region, wherein a upper surface of each of the plurality of the III-nitride fins and a portion of upper surface of the III-nitride gate layer surrounding each of the plurality of III-nitride fins are exposed from a bottom surface of the second recession region; removing the photoresist layer.
Regarding (1), Su teaches forming Group III-nitride high electron mobility transistor (HEMT) (Su, Figs. 1-8, ¶0001, ¶0003-¶0004, ¶0008-¶0018) having fin-shaped structures (e.g. ridges 20) (Su, Figs. 2-4, ¶0011), wherein p-type III-V compound gate layer (28) (Su, Figs. 5-6, ¶0014-¶0015, ¶0017) including p-type GaN is formed epitaxially between adjacent fin-shaped structures (20) to form a gate structure (40). By forming fin-shaped structures (20) on the substrate made of GaN, and a p-type semiconductor layer (28) of Su standing astride the fin-shaped structure to serve as gate structure, the HEMT transistor would obtain a much greater effective gate width and higher on-current (Su, Figs. 1-8, ¶0021). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Zhang by forming p-type GaN semiconductor layer on the fin-shaped GaN structures as taught by Su to have the method, comprising epitaxially growing a III-nitride gate layer having a second conductivity type opposite to the first conductivity type to obtain a much greater effective gate width and higher on-current of HEMT transistor (Su, ¶0021).
Regarding (2), Cheng teaches forming a first dielectric layer (230) (Cheng, Fig. 10, Col. 9, lines 34-52) by blanket deposition on the gate structure (180/190) and the fin structure (130/140), and forming openings (240) (Cheng, Fig. 11, Col. 9, lines 53-65) in the first dielectric layer (230) by lithographic masking and etching processes, where a mask layer is formed on the first dielectric layer (230). The contact region of the first dielectric layer (230) of Cheng is etched using the mask layer to form openings (240) (Cheng, Figs. 11-12, Col. 9, lines 62-65; Col. 10, lines 3-15) as a second recess region, wherein an upper surface of each of the plurality of the fins (130) and a portion of upper surface of the gate structure (180/190) surrounding each of the plurality of fins (130) are exposed from a bottom surface of the second recess region (240). The opening (240) (Cheng, Figs. 13-14, Col. 10, lines 16-67; Col. 11, lines 1-12) is filled with a barrier layer (250) and a contact fill (260) to provide a contact to the top source/drain region of the vertical fin (130) with increased contact area to reduce the electrical resistance of the vertical FinFET device.
Further, Lee teaches forming an opening (170) (Lee, Fig. 8, ¶0001, ¶0032, ¶0056) in the dielectric layer (153) by a conventional method using photoresist mask, wherein photoresist layer is formed on the dielectric layer (153), the contact region (170) (Lee, Fig. 8, ¶0056) of the dielectric layer (153) is etched using the photoresist layer as a mask to form a recess region, and removing the photoresist layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Zhang/Su by forming openings in the first dielectric layer by lithographic masking and etching processes as taught by Cheng, wherein the gate structure includes a III-nitride gate layer of Zhang/Su, and the masking layer includes photoresist layer as taught by Lee to have the method, comprising forming a first dielectric layer on the III-nitride gate layer, forming a photoresist layer on the gate region of the first dielectric layer; etching the contact region of the first dielectric layer using the photoresist layer as a mask to form a second recess region, wherein a upper surface of each of the plurality of the III-nitride fins and a portion of upper surface of the III-nitride gate layer surrounding each of the plurality of III-nitride fins are exposed from a bottom surface of the second recession region; removing the photoresist layer in order to provide a contact with increased contact area to reduce the electrical resistance of the vertical FinFET device by using a conventional lithographic masking method to form FinFETs and vertical FETs devices (Cheng, Col. 11, lines 1-12; Lee, ¶0032,¶0056).
Regarding Claim 8, Zhang in view of Su, Cheng, and Lee discloses the method of claim 7. Further, Zhang does not specifically disclose the method wherein a width of the contact region is at least three times of that of a width of each of the plurality of III-nitride fins. However, Cheng teaches forming a contact region (Cheng, Figs. 11-12, Col. 11, lines 1-12) with increased contact area to reduce the electrical resistance of the vertical FinFET device. The width of the contact region (Cheng, Figs. 11-12, Col. 7, lines 64-67; Col. 8, lines 1-34; Col. 9, lines 6-21; Col. 10, lines 3-15) corresponds to the width of the sacrificial layer (225) in a range of about 5 nm to about 15 nm and to the width of the sacrificial spacers (215) in a range of about 5 nm to about 10 nm formed on sidewalls of the fin. Thus, with the width of the fin (Cheng, Figs. 11-12, Col. 5, lines 14-18) in a range of about 5 nm to about 15 nm, the width of the contact region is about 25 nm to about 65 nm that is at least four times (or five times) of a width of the fin.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Zhang/Su/Cheng/Lee by forming a contact region as taught by Cheng to have the method wherein a width of the contact region is at least three times of that of a width of each of the plurality of III-nitride fins in order to provide a contact with increased contact area to reduce the electrical resistance of the vertical FinFET device (Cheng, Col. 11, lines 1-12).
Regarding Claim 10, Zhang in view of Su, Cheng, and Lee discloses the method of claim 7. Further, Zhang discloses the method wherein epitaxially regrowing the III-nitride source contact portion (e.g., upper source/drain regions 213/223, including doped GaN-based semiconductor material) (Zhang, Figs. 10A-10B, Col. 10, lines 16-35; Col. 18, lines 30-35; lines 54-58) comprises performing a self-limiting growth process on top of each of the plurality of III-nitride fins (211/221).
Regarding Claim 12, Zhang in view of Su, Cheng, and Lee discloses the method of claim 7. Further, Zhang does not specifically disclose the method wherein the III-nitride gate layer is disposed in the plurality of first recess regions between adjacent III-nitride fins of the plurality of III-nitride fins. 
However, Su teaches forming Group III-nitride high electron mobility transistor (HEMT) (Su, Figs. 1-8, ¶0001, ¶0003-¶0004, ¶0008-¶0018) having fin-shaped structures (e.g. ridges 20) (Su, Figs. 2-4, ¶0011), wherein p-type III-V compound gate layer (28) (Su, Figs. 5-6, ¶0014-¶0015, ¶0017) including p-type GaN is formed epitaxially between adjacent fin-shaped structures (20) in the plurality of recess regions (e.g., trenches 22 between the ridges 20) to form a gate structure (40). By forming fin-shaped structures (20) on the substrate made of GaN, and a p-type semiconductor layer (28) of Su standing astride the fin-shaped structure to serve as gate structure, the HEMT transistor would obtain a much greater effective gate width and higher on-current (Su, Figs. 1-8, ¶0021). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Zhang/Su/Cheng/Lee by forming p-type GaN semiconductor layer on the fin-shaped GaN structures as taught by Su to have the method wherein the III-nitride gate layer is disposed in the plurality of first recess regions between adjacent III-nitride fins of the plurality of III-nitride fins in order to obtain a much greater effective gate width and higher on-current of HEMT transistor (Su, ¶0021).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,461,186 to Zhang in view of Su (US 2021/0249529), Cheng (US Patent No. 10,916,638) and Lee (US 2019/0385917) as applied to claim 7, and further in view of Liu et al. (US 2019/0131399, hereinafter Liu).
Regarding Claim 9, Zhang in view of Su, Cheng, and Lee discloses the method of claim 7. Further, Zhang discloses the method further comprising forming a first source metal layer (e.g., upper source/drain contact 282 including a combination of barrier metal layers) (Zhang, Figs. 14A-14B, Col. 11, lines 61-67; Col. 12, lines 1-10; Col. 18, lines 30-35; lines 54-58; Col. 19, lines 10-22) coupled to the III-nitride source contact portion (213/223); forming a second source metal layer (e.g., upper source/drain contact 282 including another barrier metal layer of the  combination of barrier metal layers) (Zhang, Figs. 14A-14B, Col. 15, lines 16-32; Col. 19, lines 10-22) coupled to the first source metal layer; forming a third source metal layer (e.g., upper source/drain contact 282 including a metal contact fill) (Zhang, Figs. 14A-14B, Col. 11, lines 61-67; Col. 12, lines 1-10; Col. 18, lines 30-35; lines 54-58; Col. 19, lines 10-22) coupled to the second source metal layer. Further, Zhang does not specifically disclose the method, further comprising: forming a source metal mask layer having an opening aligned with the III-nitride source contact portion on each of the plurality of III-nitride fins; and removing the source metal mask layer.
However, Liu teaches forming FinFETs with conductive features having small contact area. The conductive features of Liu include a contact to the epitaxial source/drain regions (92) (Liu, Figs. 13A-13B, ¶0041-¶0042) by using a mask layer (112) on the dielectric layer (100) and having an opening aligned with the source/drain regions (92). Further, a metal layer (114) (Liu, Figs. 14A-14B, 15A-15B, ¶0043-¶0045) and contact fill metal layer (120) are formed in the opening of the mask layer (112); and the mask layer (112) (Liu, Figs. 16A-16B, ¶0045-¶0046) is removed by planarization from above the top surface of the dielectric layer (100).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Zhang/Su/Cheng/Lee by forming a contact to the source/drain regions using a mask layer as taught by Liu to have the method, the method, further comprising: forming a source metal mask layer having an opening aligned with the III-nitride source contact portion on each of the plurality of III-nitride fins; and removing the source metal mask layer in order to provide an improved contact of the FinFET device (Liu, ¶0001, ¶0012, ¶0045-¶0046).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,461,186 to Zhang in view of Su (US 2021/0249529), Cheng (US Patent No. 10,916,638) and Lee (US 2019/0385917) as applied to claim 7, and further in view of Lee (‘228) (US 2017/0077228).
Regarding Claim 11, Zhang in view of Su, Cheng, and Lee discloses the method of claim 7. Further, Zhang does not specifically disclose the method wherein the III-nitride source contact portion is characterized by an isosceles triangle shape having a base angle in a range between 58 degrees and 65 degrees in a cross-section view. However, Lee (‘228) teaches forming the epitaxially grown source/drain structures (130) (Lee (‘228), Fig. 1C, ¶0001-¶0002, ¶0022, ¶0026-¶0029, ¶0038) on the plurality of the fins (120) (Lee (‘228), Fig. 1C, ¶0026) and having triangular shape formed by the protrusive portion (132a) and the recessed portion (132b) with a base angle in a range between 30 degrees and 65 degrees (Lee (‘228), Fig. 1C, ¶0029) in a cross-section view. Further, the plurality of the source/drain structures (130) of the plurality of fins (120) form a W-shape cross-section (Lee (‘228), Fig. 1C, ¶0029) consisting of plurality of triangular shapes to increase the contact area and to decrease the resistance between the source/drain region and the metal contact. The claimed range lies inside the range of Lee (‘228).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Zhang by forming epitaxially grown source/drain structures as taught by Lee (‘228) to have the method wherein the III-nitride source contact portion is characterized by an isosceles triangle shape having a base angle in a range between 58 degrees and 65 degrees in a cross-section view in order to increase the contact area and to decrease the resistance between the source/drain region and the metal contact (Lee (‘228), ¶0001-¶0002, ¶0022).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891